Acknowledgments
1. 	Applicant’s amendment, filed on 6/7/2022 is acknowledged.  Accordingly claims 1-20 remain pending.
2.	This paper is assigned paper No. 20220706, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Response/Comments
4.	Applicant’s response, filed on 6/7/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 103 rejection(s) set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Allowable Subject Matter
5.	Claims 1-20 are allowed.

Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2014/0136327 to Gopavarpu) which discloses an electronic for-sale sign mobile based application is disclosed. The mobile application provides a platform for dynamic linking between users configured with the application to perform mobile commerce. The technology utilizes Global Positioning System tracking and stored cloud databases of available merchandise and services for connecting sellers and potential buyers. The invention is meant for targeted audience and is highly convenient, considering the application requires the use of a mobile device such as a smart phone.  Another prior art of record (US Publication No. 2015/0220914 to Purves et al.,) which discloses the ELECTRONIC WALLET MANAGEMENT APPARATUSES, METHODS AND SYSTEMS ("EWM") transforms wallet settings and transaction inputs into transaction and wallet management outputs. For example, an input is received from a user through an electronic wallet management interface. The electronic wallet management interface including a plurality of user-selectable icons or text. A control is provided to the user based on a selected icon or text, wherein controls available to the user through the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10 and 17, specifically the combination of steps of: receiving, by a permission setting module, as input from one of the plurality of individuals, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receiving, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range; identifying, using the received product characteristics from the permissions setting module, a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual, as recited in claims 1, 10 and 17.  Moreover, the missing claimed elements from Inada and Bennett are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Gopavarpu/Purves disclosures because it is not common to: receiving, by a permission setting module, as input from one of the plurality of individuals, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receiving, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range; identifying, using the received product characteristics from the permissions setting module, a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-9, 11-16 and 18-20   are also allowable for the same reason(s) described above.

7.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/6/2022